DETAILED ACTION
	This Office Action, based on application 16/510,557 filed 12 July 2019, is filed in response to applicant’s amendment and remarks filed 27 June 2022.  Claims 1-18 and 20 have been fully considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant’s remarks, submitted 27 June 2022 in response to the Office Action mailed 25 March 2022, have been fully considered below.
Claim Objections
	The Office withdraws the previously issued objection in view of applicant’s amendment and remarks.
Claim Rejections under 35 U.S.C. § 103
The applicant traverses the prior art rejection to Claim 1 (and similarly Claims 10 and 18 and respective dependent claims) alleging cited prior art fails to disclose “wherein the first indication information indicates whether the first memory device outputs either an inverted value or an original bit value for each bit of the original data” as formerly recited in Claim 2 and now recited in Claim 1.  While the applicant alleges an address may be a type of information and further alleges that an address is different information than whether an output is inverted; in response, the Office respectfully notes outputting an inverted value is merely an optional output of the first memory device.  The Office respectfully notes that if the first indication information indicates that the first memory device outputs an original bit value for each bit of the original data, then the limitation is met.  
The applicant further traverses the rejection to Claim 3 (and similarly Claim 12 and respective dependent claims) alleging cited prior art fails to disclose the additional features related to ‘BIT’ and ‘BITbar’ lines as now recited in the claim.  In response, the Office finds applicant’s arguments persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, new grounds of rejection are made in further view of PARK.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 1, 2, 7, 10, 11, 15, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHAUDHRY et al (US PGPub 2002/0157056) in further view of YIM (US PGPub 2009/0024787).

With respect to Claims 1, 10, and 18, CHAUDHRY discloses a storage device/controller/method comprising: 
a semiconductor memory device (Fig 1B – Semiconductor Chip 101); and 
5a controller for controlling the semiconductor memory device (Fig 1B, Processor 110-140; Sections [0028-0029] – processors access data in L2 cache), 
wherein the controller comprises,
a data updater circuitry controlling so as to update original data (Section [0048] – the system reads old data 204 {claimed ‘original data’ comprises Old Data 204} from the portion of 202 and stores new data 206 to the portion of line 202) stored in an area indicated by an address to first data (Fig 2, the data stored in Word 202) based on a) the address (Section [0048] – the partial store operation includes an address directed to a portion of a line), b) information on to-be-updated data bits (Section [0019] – “the portion of the line includes one or more bytes within the line” {the ‘information on to-be-updated data bits’ analogous to ‘one or more bytes’ or what defines the size of the portion}) and c) target 10data for the to-be-updated data bits (Fig 2, New Data 206 {‘target data’}; Section [0048] – the partial store operation includes new data 206 to be written to the portion of line 202); and
a parity updater circuitry controlling so as to update original parity for the original data to target parity, using second data (Fig 2, New ECC 222) obtained by the parity updater circuitry based on a) the original data (Fig 2, Existing ECC 214 {claimed ‘original data’ comprises Existing ECC 214}; Section [0048] – the system reads existing ECC 214; Section [0050] – Existing ECC is XOR’ed with old and new data ECC to calculate new ECC 222) and b) first invert indication information (Fig 2, New Data ECC 212 and Old Data ECC 218; {claimed ‘first invert indication information’ comprises 212 and 218}),
wherein the first invert indication information is obtained based on a) the information on to-be-updated data bits (Fig 2, Old Data ECC 218 is derived from Old Data 204, which is derived from a partial read of Word 202 {Abstract – ‘the system reads old data for the portion of the line from the address’}; Section [0019] – “the portion of the line includes one or more bytes within the line” {the ‘information on to-be-updated data bits’ analogous to ‘one or more bytes’ or what defines the size of the portion})  and b) the target data (Fig 2, New Data ECC Is derived from New Data 206 {‘target data’}; Section [0049] – new data ECC 212 is calculated from new data 206),
the controller calculates the target parity based on the original parity and the second data (¶ [0033-0037]) without further reading all of the original data (Section [0034] – ECC for a line is computed by first retrieving old data 204 from line 202, since only ‘old data’ 204 is read and not the entire line or entire memory of store 208, ‘all of the original data’ is not read in order to calculate the target parity), 
the controller further comprises a first memory device in which the original data is stored (Section [0015] – old data may be read from L2 cache {‘first memory device’}), and
the data updater circuitry transmits, to the first memory device (Section [0048] – the partial store operation includes an address {‘information’} directed to a portion of a line and new data 206 to be written to the portion of the line 202), the first invert indication information, wherein the first invert indication information indicates whether the first memory device outputs either an inverted value or an original bit value for each bit of the original data (Section [0048] – the partial store operation includes an address {‘information’} directed to a portion of a line and new data 206 to be written to the portion of the line 202; the portion). 
CHAUDHRY may not explicitly disclose information on to-be-updated data bits indicating indices of bits in a binary bit stream of the first data which the original data are to be updated.
However, YIM discloses information on to-be-updated data bits indicating indices of bits in a binary bit stream of the first data which the original data are to be updated (Section [0041], [0088] – partial reads/writes may be performed by specifying a mask parameter {‘information on to-be-updated data bits’} indicating a location of a sub block e.g. ‘0010’).
CHAUDHRY and YIM are analogous art because they are from the same field of endeavor of storage of partial writes and corresponding parity data.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of CHAUDHRY and YIM before him or her, to modify the circuitry of Fig 3 of CHAUDHRY to include partial read/writes using a bit mask as taught by YIM.  A motivation for doing so would have been to perform partial memory accesses to non-consecutive sub blocks of a block in one instruction which improves system performance by consolidating expensive writebacks from cache to memory.  Therefore, it would have been obvious to combine CHAUDHRY and YIM to obtain the invention as specified in the instant claims.

With respect to Claims 2 and 11, the combination of CHAUDHRY and YIM disclose the storage device/controller according each respective parent claim.
CHAUDHRY further discloses wherein the first memory device comprises an input to which the first invert indication information is input, stores the original data in the area, and updates the original data in the area to the first data based on 48the first invert indication information and outputs the second data (Section [0048] – the system reads old data 204 {‘second data’} from the portion of 202 and stores new data 206 {‘updates the original data’} to the portion of line 202).  

With respect to Claims 7, 15, and 20, CHAUDHRY and YIM disclose the storage device/controller/method according each respective parent claim.
CHAUDHRY further discloses wherein the controller further comprises a second memory device in which the original parity is stored (Section [0031] – L2 cache includes an error-correcting code for each data word), 5wherein the parity updater circuitry transmits, to the second memory device, second invert indication information for the target parity (Section [0048] – the partial store operation includes an address {‘information’} directed to a portion of a line), and wherein the second memory device comprises an input to which the second invert indication information is input, stores the original parity, and updates the original parity to the target parity based on the second 10invert indication information (Sections [0036-0037] – new data ECC 212, old data ECC 218, and existing ECC 214 {‘original parity’} are used to produce new ECC 222; new ECC writes over existing ECC 214 {‘updates the original parity’}).  

Claim 3-6 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHAUDHRY in further view of YIM, O’BRIEN et al (US Patent 10,891,057), and PARK (“Inverted Bit-Line Sense Amplifier with Offset-Cancellation Capability”).

With respect to Claims 3 and 12, the combination of CHAUDHRY and YIM disclose the storage device/controller according to each respective parent claim.  
CHAUDHRY further discloses wherein the first memory device comprises a memory 5cell connected to one word line and a inverting cell respectively connected to the memory cell, and wherein the inverting cell stores therein an inverted value of a value stored in a memory cell, corresponding to the inverting cells, among the memory cell (Fig 3, the value output by inverter 306 associated with pass transistor 310 and connected to wordline 304 is an inverted value of the value output by inverter 308 associated with pass transistor 312 connected to wordline 304; thus, the memory cell stores therein both a value and an inverted value).  
CHAUDHRY and YIM may not explicitly disclose wherein the first memory device comprises a plurality of memory cells and a plurality of inverting cells included in an inverting cell array, and wherein BIT and BITbar lines of the inverting cell and BIT and BITbar lines of the memory cell corresponding to the inverting cell are reversely connected to each other.
However, O’BRIEN discloses wherein the first memory device comprises a plurality of memory cells and a plurality of inverting cells included in an inverting cell array (Col 2, Lines 44-51 – cells may be grouped together to form blocks).
CHAUDHRY, YIM, and O’BRIEN are analogous art because they are from the same field of endeavor of storage of partial writes and corresponding parity data.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of CHAUDHRY, YIM, and O’BRIEN before him or her, to modify the circuitry of Fig 3 of the combination of CHAUDHRY and YIM to include multiple cells organized into an array as taught by O’BRIEN.  A motivation for doing so would have been to increase the number of cells that can be used to store data using an efficient organization (Col 2, Lines 44-45).  Therefore, it would have been obvious to combine CHAUDHRY, YIM, and O’BRIEN to obtain the invention as specified in the instant claims.
CHAUDHRY, YIM, and O’BRIEN may not explicitly disclose wherein BIT and BITbar lines of the inverting cell and BIT and BITbar lines of the memory cell corresponding to the inverting cell are reversely connected to each other.
However, PARK discloses wherein BIT and BITbar lines of the inverting cell and BIT and BITbar lines of the memory cell corresponding to the inverting cell are reversely connected to each other (Fig 1, Inverted BLSA b).
CHAUDHRY, YIM, O’BRIEN, and PARK are analogous art because they are from the same field of endeavor of computer memories.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of CHAUDHRY, YIM, O’BRIEN, and PARK before him or her, to modify sense amplifier 316 of circuitry of Fig 3 of the combination of CHAUDHRY, YIM, and O’BRIEN to include an inverted sense amp as taught by PARK.  A motivation for doing so would have been to reduce chip area by eliminating the edge dummy array in an open bit-line structure (Abstract).  Therefore, it would have been obvious to combine CHAUDHRY, YIM, O’BRIEN, and PARK to obtain the invention as specified in the instant claims.

With respect to Claims 104 and 13, the combination of CHAUDHRY, YIM, O’BRIEN, and PARK disclose the storage device/controller according to each respective parent claim.  
CHAUDHRY further discloses wherein the first memory device outputs, according to a value corresponding to one of the to-be-updated data bits in the first invert indication information, one of the value stored in the memory cell and the inverted value stored in the inverting cell as a value corresponding to the one of to-be-updated data 15bits in the second data (Section [0048] – the partial store operation includes an address directed to a portion of a line; the system reads old data 204 {‘original data’} from the portion of 202 and stores new data 206 to the portion of line 202).  

With respect to Claims 5 and 14, the combination of CHAUDHRY, YIM, O’BRIEN, and PARK disclose the storage device/controller according to each respective parent claim.  
CHAUDHRY further discloses wherein the value corresponding to one of the to-be-updated data bits in the first invert indication information is a value corresponding to one of the to-be-20updated data bits in the target data (Section [0048] – the partial store operation includes an address {‘information’} directed to a portion of a line and new data 206 to be written to the portion of the line 202).  

With respect to Claim 6, the combination of CHAUDHRY, YIM, O’BRIEN, and PARK disclose the storage device according to claim 5.  
CHAUDHRY further discloses wherein the value stored in the memory cell is updated to the value corresponding to one of the to-be-updated data bits in the target data (Section [0048] – the partial store operation includes an address {‘information’} directed to a portion of a line and new data 206 to be written to the portion of the line 202).  

Claim 8, 9, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHAUDHRY in further view of YIM, and O’BRIEN.

With respect to Claims 8 and 16, the combination of CHAUDHRY and YIM disclose the storage device/controller according to each respective parent claim.  
CHAUDHRY further discloses wherein the second memory device comprises a memory cell connected to one word line and a inverting cell 15respectively connected to the memory cell, and wherein the inverting cell stores an inverted value of a value stored in the memory cell  (Fig 3, the value output by inverter 306 associated with pass transistor 310 and connected to wordline 304 is an inverted value of the value output by inverter 308 associated with pass transistor 312 connected to wordline 304).  
CHAUDHRY and YIM may not explicitly disclose wherein the second memory device comprises a plurality of memory cells and a plurality of inverting cells.
However, O’BRIEN discloses wherein the second memory device comprises a plurality of memory cells and a plurality of inverting cells (Col 2, Lines 44-51 – cells may be grouped together to form blocks).
CHAUDHRY, YIM, and O’BRIEN are analogous art because they are from the same field of endeavor of storage of partial writes and corresponding parity data.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of CHAUDHRY, YIM, and O’BRIEN before him or her, to modify the circuitry of Fig 3 of the combination of CHAUDHRY and YIM to include multiple cells as taught by O’BRIEN.  A motivation for doing so would have been to increase the number of cells that can be used to store data (Col 2, Lines 44-45).  Therefore, it would have been obvious to combine CHAUDHRY, YIM, and O’BRIEN to obtain the invention as specified in the instant claims.

With respect to Claims 9 and 17, the combination of CHAUDHRY, YIM, and O’BRIEN disclose the storage device/controller according to each respective parent claim.  
CHAUDHRY further discloses wherein the second 20memory device outputs, according to each bit of the second invert indication information, one of the value stored in the memory cell and the inverted value stored in the inverting cell as the value of the second data corresponding to the to-be-updated data bit (Section [0048] – the partial store operation includes an address {‘information’} directed to a portion of a line; Sections [0036-0037] – new data ECC 212, old data ECC 218, and existing ECC 214 {‘original parity’} are used to produce new ECC 222; new ECC writes over existing ECC 214 {‘updates the original parity’}). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T LOONAN whose telephone number is (571)272-6994. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on 571-272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.T.L/Examiner, Art Unit 2137

/Arpan P. Savla/Supervisory Patent Examiner, Art Unit 2137